 


115 HRES 759 EH: 
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 759 
In the House of Representatives, U. S.,

March 1, 2018
 
RESOLUTION 
 
 
 
That the House of Representatives offers its deep sympathies to the members of the family of the late Reverend Billy Graham.   That the House of Representatives honors the legacy of Reverend Billy Graham for his life-long commitment to preaching the Gospels, his fight for civil rights, his opposition to communism, and the spiritual guidance that he provided to millions of people in the United States and around the world.  
 
 
That when the House adjourns today, it do so as a mark of respect to the memory of the late Billy Graham.  Karen L. Haas,Clerk. 